Citation Nr: 1418431	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right leg disability, to include nerve damage, to include as secondary to history of a stress fracture of the right tibial talar.

2. Entitlement to service connection for a right knee disability, to include as secondary to history of a stress fracture of the right tibial talar.

3. Entitlement to service connection for a right hip disability, to include as secondary to history of a stress fracture of the right tibial talar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims file.

The September 2009 rating decision also denied a claim of entitlement to a disability rating in excess of 10 percent for history of a stress fracture of the right tibial talar.  In January 2010, the Veteran submitted a notice of disagreement in which she expressed disagreement with only with the denials of service connection.  Accordingly, the Veteran did not perfect an appeal of the denial of entitlement to a disability rating in excess of 10 percent for history of a stress fracture of the right tibial talar.  Thus, that decision is final, and that issue is not currently before the Board.  

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or not relevant to the issues before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The issues of entitlement to an increased disability rating for history of a stress fracture of the right tibial talar, entitlement to service connection for a back disability, to include as secondary to history of a stress fracture of the right tibial talar, entitlement to service connection for bilateral pes cavus, to include as secondary to history of a stress fracture of the right tibial talar, entitlement to education benefits, and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the October 2012 Central Office hearing, the Veteran testified she received private treatment and treatment from the Hampton VA Medical Center (VAMC) for her right leg, knee, and hip, as recently as a month prior to the hearing.  Upon VA examination in June 2009, the VA examiner noted the Veteran's report that she treated her right hip and knee pain with physical therapy.  In an October 2012 letter, the Veteran stated that upon a recent private examination at Tarheel Internal Medicine, the physician sent the Veteran to have x-rays taken, and referred the Veteran to another physician who specializes in joints, with an appointment scheduled for later that month.  In the October 2012 treatment note from Tarheel Internal Medicine, Dr. L.B. assessed back pain, bilateral knee pain, and bilateral hip trochanteric bursa pain.  Dr. L.B. stated that she could not opine whether the Veteran's symptoms were related to service without more documentation, as she had not previously evaluated any pain issues on the Veteran, and that the Veteran should start being evaluated with some imaging.  On remand, the AOJ should make appropriate efforts to obtain any private and VA treatment records related to the Veteran's right ankle, knee, and hip, to include imaging reports.

Upon VA examination in June 2009, the VA examiner stated there was no diagnosis of a right leg or hip condition, because there was no pathology to render a diagnosis.  The examiner diagnosed chondromalacia patellae of the right knee, but opined that this was unrelated to the Veteran's stress fracture in service because crepitus was noted bilaterally upon examination.  The Veteran's service treatment records include notations in multiple September 1990 treatment notes that the Veteran complained of pain and swelling in the bilateral ankles, knees, and legs.  On remand, the AOJ should obtain an addendum opinion from the June 2009 VA examiner to address the nature and etiology of the Veteran's right knee disability, to include whether it was directly caused or aggravated by her active duty service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to her right leg, knee, and hip.  The AOJ should undertake appropriate development to obtain all outstanding treatment records and imaging reports, to include from Tarheel Internal Medicine and Albemarle Hospital.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should also be obtained, to include from the Hampton VAMC.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the June 2009 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's right knee disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was either incurred in, or is otherwise related to, the Veteran's military service.

For purposes of the opinion being sought, the examiner should specifically address the September 1990 service treatment notes regarding the Veteran's complaints of pain and swelling in her bilateral ankles, legs, and knees.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



